Arnold, J.,
delivered the opinion of the court.
The declaration showed no right of action in appellant. Section 1510 of the Code of 1880, copied from the Code of 1857, created a cause of action which did not exist at common law; but this statutory cause of action was limited to cases in which the deceased person “ left a widow or children, or both, or husband or father.” “ The parent,” mentioned in one portion of the statute, in whose name action might be brought to recover damages for the death of a child, must be referred to the parent previously designated in ■the statute, to wit, the father left by the deceased.
This defect in the statute was remedied by the act of 1884, Acts of 1884, p. 75, but this was done subsequently to the injury here complained of, and to the bringing of this suit, and it cannot avail appellant.
*512The case is different from that of N., J. & C. R. R. Co. v. Cook, ante 38, in which it was held that when the death of a minor child from injury inflicted by another was not instantaneous, the mother, without reference to the statute, might sue at common law for damages occasioned by the loss of the services of the child and for incidental expenses incurred by her from the date of the injury which produced death to the time when the child died.

Affirmed,